The question involved in this error proceeding is of very narrow scope and relates purely to the admission of testimony.
As the parties occupy the same positions here as in the trial court, we shall call the plaintiffs in error the plaintiffs, and the defendant in error the defendant, throughout this opinion.
The plaintiffs introduced evidence in chief tending to show that they had entered into a contract with the defendant for the erection of the triplex in question, and that defendant was to receive by way of compensation 15 per cent. of the cost, plus cost, all of which amount was in no event to exceed $23,000. Plaintiffs further introduced evidence in chief showing that they had advanced to defendant, by way of moneys and notes, a sum in excess of $37,000.
The plaintiffs then cross-examined the defendant, forcing defendant to produce invoices, and offered Mr. W.J. Seifert, as a witness, who testified as follows:
"Q. You are a general contractor here in the city of Youngstown, and have been for how many years?
"A. Why, all my lifetime since I have been of age, all with the exception of a few years I was out of town, but I contracted some out of town; about 40 some years I have been in this business. *Page 97 
"Q. And you have been in Youngstown during that time?
"A. No, I was away from Youngstown from 1900 to 1910, ten years out of it.
"Q. Now, were you in the contracting business during that time?
"A. Away from here?
"Q. Yes.
"A. Not altogether; some of it, part of the time; a couple of years of it."
The following question was later asked of the same witness:
"Q. Mr. Seifert, I understand you have been a contractor in the city of Youngstown, a general contractor, figuring all of the elements that go into a contract, subbids or subbider and material and so on for a number of years. Now, have you a way of knowing what the reasonable market value of the lumber required to finish the Knott job, according to the plans and specifications is; answer that yes or no?
"A. Yes, I have.
"Q. Now, I will ask you what the reasonable market value ofthe lumber required to finish the Knott job, according to the plans and specifications figured as of September 15, 1919, or October 1, 1919, say?
"Defendant objects. Objection sustained. Plaintiff excepts to the ruling of the court."
Later the following question was asked of the same witness:
"Q. I will ask you, Mr. Seifert, what is the reasonable costof the entire Knott house, the construction of the Knott house, according to the *Page 98 
plans and specifications, would have been beginning aboutSeptember 15, 1919, the reasonable cost of that construction according to the plans and specifications, including the extras for the increased size of the garage and the cost of the two bookcases, the cost of a fireplace on the third floor, and the cost of each of the partitions on the third floor, and the cost, what was occasioned by changing the yellow pine flooring, that was included on these plans and specifications to oak flooring, that is the cost, the reasonable cost, of the construction of the Knott house at that time according to the plans and specifications, including the reasonable cost of the extra indicated?
"Defendant objects. Objections sustained. Plaintiff excepts to the ruling of the court and expected the witness to answer, if permitted, that the entire cost of the construction, including extras, taking into consideration the increase on thecost of labor and material, would not exceed $25,000."
Further testimony was offered on the part of Mr. W.J. Seifert, as follows:
"Q. How long have you been a contractor in Youngstown?
"A. Youngstown? I worked here in the business over 30 years.
"Q. Were you engaged in the general contracting business in September, 1919?
"A. Yes.
"Q. Here in Youngstown?
"A. Yes.
"Q. Did you have access to the plans and specifications of the Knott triplex, that is in question here? *Page 99 
"A. Yes.
"Q. I will ask you if you are familiar enough with the class of material and labor that was required by these plans and specifications to determine the reasonable cost price of the Knott triplex, according to the plans and specifications?
"Defendant objects. Objection sustained. Plaintiff excepts to the ruling of the court and expected the witness to answer, 'Yes.'
"Q. I will ask you, Mr. Seifert, what the reasonable and then market — or I will ask you what the cost of the Knott triplex, according to these plans and specifications was on September 15, 1919, figured at the then market value of labor and material required to complete this triplex, according to these plans and specifications.
"Defendant objects. Objection sustained. Plaintiff excepts to the ruling of the court and expected the witness to answer, if permitted, that it would not cost, including a reasonable profit for the contractor, in excess of $26,000.
"Q. Did you ever have any conversation with Mr. Moore about the cost of the Knott triplex, of the cost according to these plans and specifications figured about the 15th, between the 15th of September and the 1st of October, 1919?
"A. Yes, sir.
"Q. Now, tell us what that conversation was.
"Defendant objects. Objections sustained. Plaintiff excepts to the ruling of the court and expected the witness to answer, if permitted, that Mr. Moore said that the building would cost considerably less than $25,000, including commission."
This testimony was admissible. There were *Page 100 
two main issues of fact in the case: One as to what price was agreed upon for building the apartment house; the other as to what the actual cost of the building was. As to the first issue, it is the law in this state that in an action to recover the amount due upon a contract for work, when the testimony is conflicting as to the price agreed upon for the work, it is competent to show the value of such work at the time the contract was made, as tending to show what the agreed price was. Allison v. Horning, 22 Ohio St. 138. Evidence upon this precise point was offered and rejected in the instant case.
Dickey v. Greenleaf, 38 Ohio St. 593, relied on by the defendant, does not conflict with this rule. In that case, quoting Mcllvaine, J. (page 597):
"The issue made by the pleadings was not as to the amount guaranteed, but as to any guaranty at all."
In this case the issue is not whether there was a contract, but as to the amount agreed to be paid under the contract. The existence of the contract is admitted. In such a situation the doctrine of the Allison case applies, and, moreover, that rule is the general rule. As stated in L.R.A., 1915C, at page 1213:
"By the great weight of authority, where the parties to a special contract for services are in dispute as to the compensation fixed by the contract, evidence of the value of the services is admissible as bearing upon the probabilities of the case, that is to say, as tending to show which statement is more likely to be true. The purpose of the evidence is to corroborate the party offering it as giving probability to his statement in regard *Page 101 
to the amount fixed by the contract, and to cast doubt and improbability upon the statement made by the other party."
The same proposition is advanced in the first paragraph of the syllabus of the Standard Plunger Elevator Co. v. Brumley, 149 Fed., 184, 79 C.C.A., 132:
"Where, in an action for services under an alleged express contract to pay 10 per cent. of the price of certain sales of machinery made by plaintiff, defendant denied the contract as alleged, and averred that the agreement provided for a much smaller compensation, evidence as to the reasonable value of plaintiff's services was admissible as bearing on the question as to which agreement was made."
Part of the above-offered testimony was also admissible as tending to show the actual expenditure of labor and material and the actual cost of the building, each of which was an issue of fact under the pleadings. It is true that the questions were not perfectly framed from the standpoint of allowing for fluctuation in price of labor and material. The record shows that the building went on over a period of about nine months. The questions above quoted might therefore have been better drawn to express the entire period in question, namely, from September 15, 1919, to April or May, 1920. However, in this case the contract was made in September, 1919, and the buying of considerable material followed directly upon the making of the contract. The cost of such material in September and the early part of October, 1919, would therefore have some probative force. *Page 102 
Moreover, the offers to prove show that the plaintiff expected to question upon the line of fluctuating prices during that period. He was precluded from offering evidence upon this point, and the evidence was competent.
Out of the many decisions which support this view, we quote the following: Molzahn v. Christensen, 152 Wis. 520,139 N.W. 429, the syllabus of which is in part as follows:
"Evidence as to the reasonable cost of work done and materials furnished by building contractors is competent as bearing upon the question of what was embraced in their oral contract, where that is in dispute."
The court in its opinion says:
"The next question argued is to the effect that the appellants were prejudiced by the reception of evidence of the reasonable cost of the work done and the material furnished by the plaintiffs in erecting and constructing the barn, milk house, and manure pit. The purpose of this evidence was to aid the jury to ascertain what the contract based on plaintiff's bid to do work for $4,946 actually included. We are unable to perceive how plaintiffs could be prejudiced thereby. The evidence would aid the jury in resolving the wide discrepancies in the respective claims of the parties as to what was the actual value of the work performed as compared with the value of the work the parties claimed was embraced in the contract."
Finally, the evidence offered of a conversation with the builder as to the estimated cost of the triplex, figured between September 15 and October *Page 103 
1, 1919, was admissible upon the question of the credibility of the witness.
If such evidence as that set forth above were not admissible, on the trial of a building contract case, the introduction of testimony upon the part of the builder that he had expended a certain amount upon a building in a cost plus contract would be conclusive and would put the owner completely at the builder's mercy. Such is not the rule with regard to cost plus contracts. The owner is entitled to show the reasonable value of labor and materials at the time that they were furnished, for whatever bearing such reasonable value may have upon the question of actual cost.
"When a person contracts with a corporation with a reputation for the successful completion of large enterprises, to do a work at cost and a percentage, he has the right to expect the same skill and ability to be applied to his work that it would give to a work where its profit was dependent upon its ability to do the work at a cost less than the contract price. Especially is this the case where the contractor has refused to allow the owner to have any supervision over the work, and required him to implicitly trust the contractor, and, when it has been shown that the work has been done in reckless disregard of this obligation, the burden rests upon the contractor to prove that the moneys which he claims to have expended were necessarily paid for materials and work upon the job, making due deductions for expenditures enhanced by the inefficiency and incompetency of his employees. If the contractor fails to do this, he should only be allowed the reasonable cost and his *Page 104 
percentage." Title Guaranty  Trust Co. v. Pam (Sup.), 155 N.Y. Supp., 333, 337; Lytle, Campbell  Co. v. Somers, Fitler  ToddCo., 276 Pa. 409, 120 A. 409, 27 A. L. R., 48.
The weight of the testimony offered and refused as above set forth was for the jury; that it was competent upon the issue of what the contract was and upon the issue of the actual cost of the building there can be no doubt. Moreover, it went to the very vitals of plaintiffs' case, and its rejection was prejudicial error.
Judgment of the Court of Appeals reversed.
Judgment reversed.
MARSHALL, C.J., ROBINSON, MATTHIAS, and DAY, JJ., concur. *Page 105